  Case 18-71744-wlh        Doc 17     Filed 02/14/19 Entered 02/14/19 15:36:46           Desc Main
                                      Document      Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             : CASE NO: 18-71744-WLH
                                                   : CHAPTER: 7
                                    :
DAVID ANTHONY GLASGOW               :
      Debtor                        :
---------------------------------- -- ----------------------------------
WILMINGTON SAVINGS FUND SOCIETY, :
FSB, D/B/A CHRISTIANA TRUST, NOT IN :
ITS INDIVIDUAL CAPACITY BUT         :
SOLELY AS TRUSTEE FOR BROUGHAM :
FUND I TRUST,                       :
      Movant,                       :
                                    : CONTESTED MATTER
vs.                                 :
                                    :
DAVID ANTHONY GLASGOW               :
S. GREGORY HAYS, Trustee            :
      Respondents.                  :

                           NOTICE OF ASSIGNMENT OF HEARING

      NOTICE IS HEREBY GIVEN that WILMINGTON SAVINGS FUND SOCIETY, FSB,
D/B/A CHRISTIANA TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS
TRUSTEE FOR BROUGHAM FUND I TRUST filed a Motion for Relief from Automatic Stay with
the Court seeking an order modifying stay, and hearing will be held on the Motion for Relief from
Automatic Stay in Courtroom 1403, United States Courthouse, 75 Ted Turner Drive, S.W.,
Atlanta, Georgia at 2:30 PM on March 6, 2019.

        Your rights may be affected by the Court's ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If
you do not have an attorney, you may wish to consult one.) If you do not want the Court to grant the
relief sought in these pleadings or if you want the Court to consider your views, then you and/or your
attorney must attend the hearing. You may also file a written response to the pleading with the Clerk
at the address stated below, but you are not required to do so. If you file a written response, you must
attach a certificate stating when, how and on whom (including addresses) you served the response.
Mail or deliver your response so that it is received by the Clerk at least two business days before the
hearing. The address of the Clerk's Office is: Clerk, U.S. Bankruptcy Court, 75 Ted Turner Drive,
S.W., Suite 1340, Atlanta, GA 30303. You must also mail a copy of your response to the undersigned
at the address stated below.

       If a hearing on the Motion for Relief from Automatic Stay cannot be held within thirty (30)
days, Movant waives the requirement for holding a preliminary hearing within thirty days of filing the
  Case 18-71744-wlh       Doc 17     Filed 02/14/19 Entered 02/14/19 15:36:46        Desc Main
                                     Document      Page 2 of 6


motion and agrees to a hearing on the earliest possible date. Movant consents to the automatic stay
remaining in effect until the Court orders otherwise.

Dated: 2/14/19
/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
      Case 18-71744-wlh    Doc 17     Filed 02/14/19 Entered 02/14/19 15:36:46              Desc Main
                                      Document      Page 3 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                              :   CASE NO: 18-71744-WLH
                                                    :   CHAPTER: 7
                                                    :
DAVID ANTHONY GLASGOW                               :
      Debtor                                        :
----------------------------------                 --   ----------------------------------
WILMINGTON SAVINGS FUND SOCIETY,                    :
FSB, D/B/A CHRISTIANA TRUST, NOT IN                 :
ITS INDIVIDUAL CAPACITY BUT                         :
SOLELY AS TRUSTEE FOR BROUGHAM                      :
FUND I TRUST,                                       :
      Movant,                                       :
                                                    :   CONTESTED MATTER
vs.                                                 :
                                                    :
DAVID ANTHONY GLASGOW                               :
S. GREGORY HAYS, Trustee                            :
      Respondents.                                  :

              MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

        WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT IN

ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BROUGHAM FUND I TRUST

(“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay

with respect to certain real property of the Debtor having an address of 2675 Fort Apachee Trail,

DACULA, GA 30019 (the “Property”), for all purposes allowed by law, the Note (defined below), the

Security Deed (defined below), and applicable law, including but not limited to the right to foreclose.

In further support of this Motion, Movant respectfully states:

         1.     The Debtor has executed and delivered or is otherwise obligated with respect to that

certain promissory note in the original principal amount of $148,750.00 (the “Note”). A copy of the

Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the Note.

         2.     Pursuant to that certain Security Deed (the “Security Deed”), all obligations
  Case 18-71744-wlh          Doc 17     Filed 02/14/19 Entered 02/14/19 15:36:46            Desc Main
                                        Document      Page 4 of 6


(collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Security

Deed are secured by the Property. A copy of the Security Deed is attached hereto as Exhibit “B”.

       3.     The legal description of the Property and recording information is set forth in the

Security Deed, a copy of which is attached hereto, and such description and information is

incorporated and made a part hereof by reference.

       4.     As of January 2, 2019, the outstanding amount of the Obligations less any partial

payments or suspense balance is $241,555.05. This does not include the attorneys' fees and expenses

incurred in connection with preparing and pursuing this Motion, which fees and expenses are set forth

in more detail below.

       5.     In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred

$931.00 in legal fees and costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy

Code and otherwise applicable law.

       6.     The Debtor indicates the intent to surrender the Property.

       7.     The estimated market value of the Property is $219,610.00. The basis for such valuation

is Debtor’s Schedules.

       8.     Cause exists for relief from the automatic stay for the following reasons:

              a.        Movant’s interest in the Property is not adequately protected.

              b.        Movant’s interest in the collateral is not protected by an adequate equity

                        cushion.

              c.        Debtor has indicated the intent to surrender the Property and thus Movant is not

                        set to receive payments.

              d.        Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and
  Case 18-71744-wlh        Doc 17       Filed 02/14/19 Entered 02/14/19 15:36:46           Desc Main
                                        Document      Page 5 of 6


                      pursuant to § 362(d)(2)(B), the Property is not necessary for an effective

                      reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

       1.      Relief from the stay for all purposes allowed by law, the Note, the Security Deed, and

applicable law, including but not limited allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession

of the Property.

       2.      That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.      For such other relief as the Court deems proper.


RUBIN LUBLIN, LLC

/s/ Lisa F. Caplan                                                Date:February 14, 2019
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
  Case 18-71744-wlh        Doc 17    Filed 02/14/19 Entered 02/14/19 15:36:46           Desc Main
                                     Document      Page 6 of 6



                                    CERTIFICATE OF SERVICE

       I, Lisa F. Caplan of Rubin Lublin, LLC certify that on the 14th day of February, 2019, I caused
a copy of the Notice of Assignment of Hearing and Motion for Relief from Automatic Stay (Real
Property) to be filed in this proceeding by electronic means and to be served by depositing a copy of
same in the United States Mail in a properly addressed envelope with adequate postage thereon to the
said parties as follows:


David Anthony Glasgow
2675 Fort Apachee Trail
Dacula, GA 30019

Karen King
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

United States Trustee
Office of the US Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303


Executed on 2/14/19
By:/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
